Citation Nr: 0118068	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  96-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for left ear hearing 
loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision from 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.   The July 1995 rating decision informed 
the veteran that his claim for an increased evaluation for 
left ear hearing loss was denied.  The veteran filed a timely 
notice of disagreement in October 1995.  The RO issued a 
statement of the case in November 1995 and the veteran filed 
a timely substantive appeal in December 1995.  The veteran 
was afforded a Board hearing in September 1997.  The Board 
reviewed this appeal in December 1997 and remanded it for 
further evidentiary development.  Review of the record 
demonstrates that the development has been completed and the 
RO denied the claim.

The veteran's initial claim for service connection for left 
ear hearing loss was granted in a December 1970 rating 
decision and was rated as noncompensable.  Subsequently, the 
veteran has filed a number of claims for an increased rating 
for left ear hearing loss, followed by appeals to the Board.  
The noncompensable rating has been continued since the 
original rating in December 1970.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  The veteran's service-connected left ear hearing loss is 
manifested by hearing at level IX or better; the veteran is 
not service connected for any hearing loss in the right ear.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board finds that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (hereafter the VCAA).  
In this regard, there is no indication of the existence of 
any outstanding Federal government or other record that could 
substantiate the claim for an increased rating for hearing 
loss, left ear.  Accordingly, the RO has secured a complete 
record, thereby making moot the requirement under the VCAA 
that the RO advise the claimant of how responsibilities in 
developing the record are to be divided.  Nonetheless, the RO 
did explain the respective responsibilities for gathering 
evidence in the November 1995 statement of the case.  The 
veteran has been provided with numerous thorough examinations 
by the VA.  He has been advised of the rating criteria and of 
the results of the VA evaluations in the November 1995 
statement of the case and several supplemental statements of 
the case that followed.  These communications clearly advise 
him of the evidence needed to substantiate his claim.  The 
Board further observes that the issue in this matter is one 
in which the type of evidence that can substantiate the claim 
is very limited.  Only specific types of audiometric testing 
can support service connection for hearing loss and an 
increased schedular rating.

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.   If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a Roman Numeral designation for 
hearing impairment of I.  38 C.F.R. § 4.85, Diagnostic Codes 
6100 to 6110.  

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383.  38 C.F.R. § 4.85(f).  (§ 3.383 
addresses the circumstance where there is total deafness in 
one ear due to service connected disability and total 
deafness in the other ear due to nonservice connected 
disability.  This is not the circumstance in this case.) 

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One is where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz (Hz) are 55 decibels (dB) or greater.  In such an 
instance, the rating specialist will determine the Roman 
numeral designation for haring impairment from either Table 
VI of Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).  The second circumstance is where pure tone 
thresholds are 30 dB or less at frequencies of 1000 Hz and 
below, and are 70 dB or more at 2000 Hz.  In this instance 
also the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI of 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2000).

The veteran underwent an audiometric examination at C.H.C. of 
Arizona in February 1995.  The medical history on the 
audiological report reflects as follows:  the last 
audiometric examination occurred five years ago.  Hearing 
loss was greater in the left ear than the right.  The veteran 
uses a hearing aid in his left ear only and the current one 
was from the VA and 7-8 years old.  The veteran was struck on 
his left side with a rifle 20-30 years ago.  He has pain in 
his left ear and a history of surgery on his left ear.  The 
right ear was examined with air conduction unmasked.  The 
puretone thresholds for the right ear were as follows:  15 
decibels (dB) at 500 Hertz (Hz), 10 dB at 1000 Hz, 10 dB at 
2000 Hz, 5 dB at 3000 Hz, and 10 dB at 4000 Hz.  The speech 
discrimination score was 88 percent in both ears.  The left 
ear was examined for air conduction masked and bone 
conduction mastoid masked.  Puretone thresholds for air 
conduction masked (left ear) were 60 dB at 500 Hz, 60 dB at 
1000 Hz, 55 dB at 2000 Hz, 50 dB at 3000 Hz, and 80 dB at 
4000 Hz.  Puretone thresholds for bone conduction mastoid 
masked (left ear) were 15 dB at 500 Hz, 35 dB at 1000 Hz, 40 
dB at 2000 Hz, 55 dB at 3000 Hz, and 70 dB at 4000 Hz.  The 
audiometric impression was right ear within normal limits and 
left ear, moderate to severe mixed loss.  Test reliability 
was rated between good and fair.

The veteran sought an "ENT second opinion" from Dr. J.A.D. 
in March 1995.  The medical history on the medical report was 
as follows: a long standing left-sided hearing loss of 25 
years duration that resulted from an injury incurred while 
being struck in the left side of the head with a rifle butt 
in 1967.  The veteran underwent a left canaloplasty and Type 
III tympanoplasty in 1986 and has worn a hearing aid in his 
left ear for years.  The family history was negative for 
otosclerosis.   Examination of the veteran revealed normal 
semiopaque tympanic membranes with slightly oblique tympanic 
rings.  The Weber, using 5/12, 10/24, and 20/48 tuning forks, 
lateralized to the left and the Rinne was positive.  
Audiometric studies demonstrated a mixed hearing loss in the 
left ear with a 50 dB component in the low frequencies and a 
high frequency falloff of cochlear reserve.  The tympanogram 
was Type B, which "does not jibe with the clinical 
findings."  The assessment was conductive hearing loss, left 
ear, post-traumatic and probable spurious tympanogram.   

The veteran sought outpatient treatment at a VA medical 
facility (MC) on several occasions between April 1995 and 
December 1995.  The veteran underwent an audiometric 
examination in April 1995.  The results in air conduction 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
5
LEFT
70
70
60
65
100

Speech recognition scores were 88 percent for the right ear 
and 84 percent for the left ear.  The assessment was normal 
hearing for the right ear.  The tympanogram was shallow but 
acoustic reflexes were consistent with the puretone results.  
Intertest consistency was characterized as "OK" in both 
ears.  The veteran was noted to be slow to respond to speech.  
The assessment for the left ear was moderately severe mixed 
hearing loss through 4000 Hz, profound at 6000 Hz, a decrease 
of 15 to 35 dB in air conduction and bone conduction.  The 
tympanogram showed the acoustic reflexes were absent.  Speech 
scores corroborated the puretones in each ear.  In May 1995 
the veteran underwent magnetic resonance imaging (MRI), which 
was negative.  

The veteran underwent a VA audiometric examination in 
December 1995.  The results in air conduction are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
70
80
65
65
100

Speech recognition was 88 percent for the right ear and 80 
percent for the left ear.  The intertest consistency was 
described as "good" in both ears.  The assessment was 
normal hearing in the right ear and moderate-severe to 
profound mixed hearing loss in the left ear.  There was no 
change in either ear from the April 1995 test and speech 
scores were consistent with puretones in both ears.

The veteran underwent a puretone audiogram at M.E. in June 
1995.  The report shows no speech audiometry scores.  The 
puretone thresholds for the right ear in air conduction, 
unmasked, were 20 dB at 500 Hz, 30 dB at 1000 Hz, 20 dB at 
2000 Hz, 20 dB at 3000 Hz, and 15 dB at 4000 Hz.  The 
puretone thresholds for the left ear in air conduction, 
unmasked, were 75 dB at 500 Hz, 75 dB at 1000 Hz, 80 dB at 
2000 Hz, no record at 3000 Hz, and in excess of 110 dB at 
4000 Hz.  Results for masked air conduction for the left ear 
were 80 dB at 500 Hz, 1000 Hz and 2000 Hz.  Results for 
masked bone conduction for the left ear were 60 dB at 500 Hz, 
60 dB at 1000 Hz, and 65 dB at 2000 Hz.

The veteran underwent an audiometric examination in July 1995 
at N.P.H.C.  The medical history indicates that the veteran 
reported further decrease in his hearing after a long 
standing mixed hearing loss in the left ear of over 20 years 
duration.  The audiogram showed puretone thresholds for the 
right ear of 25 dB at 500 Hz, 25 dB at 1000 Hz, 20 dB at 2000 
Hz, 15 Hz at 3000 Hz, and 10 dB at 4000 Hz in unmasked air 
conduction.  Puretone thresholds for the left ear in masked 
air conduction were 95 dB at 500 Hz, 75 dB at 1000 Hz, 70 dB 
at 2000 Hz, 75 dB at 3000 Hz, and 100 dB at 4000 Hz.  Masked 
bone conduction for the left ear was 50 dB at 500 Hz, 55 dB 
at 1000 Hz, 60 dB at 2000 Hz, 65 dB at 3000 Hz, and 70 dB at 
4000 Hz.  Speech recognition scores were 80 percent for the 
right ear and 72 percent for the left ear.  The assessment 
was essentially normal hearing sensitivity in the right ear 
and severe to profound mixed hearing loss in the left ear.  
Air bone gaps were present across all test frequencies.  
Speech testing was consistent with puretones; word 
recognition was fair bilaterally.  Immitance audiometry 
indicated a Type As tympanogram with reduced middle ear peak 
pressure.  Results for the left ear indicate a flat Type B 
tympanogram with reduced middle static compliance and 
abnormal middle ear peak pressure.  These results were 
consistent with abnormal middle ear function bilaterally.  
Comparison of the July 1995 examination with earlier testing 
revealed a significant decrease in hearing sensitivity for 
the left ear in both air conduction and bone conduction 
audiometry.  Test reliability was rated as good.

The veteran underwent retesting at C.H.C. of Arizona in May 
1996.  Results of air conduction unmasked testing for the 
right ear were 65 dB at 500 Hz, 70 dB at 1000 Hz, 65 dB at 
2000 Hz, and 70 dB at 4000 Hz.  Air conduction unmasked 
testing of the left ear yielded the following results: 100 dB 
at 500 Hz, 105 dB at 1000 Hz, 110 dB at 2000 Hz, and 110 dB 
at 4000 Hz.  The left ear could not be tested for speech 
recognition; the score for the right ear was 72 percent.  
Test reliability was rated as good.  The assessment was 
bilateral "SN" loss, moderate to severe in the right ear 
and profound in the left ear.  

The veteran underwent audiometric testing at the VA in June 
1996.  Air conduction unmasked testing of the right ear 
resulted in puretone thresholds of 20 dB at 500 Hz, 20 dB at 
1000 Hz, 15 dB at 2000 Hz, 10 dB at 3000 Hz, and 10 dB at 
4000 Hz. Air conduction unmasked testing of the left ear 
resulted in puretone thresholds of 70 at 500 Hz, 60 dB at 
1000 Hz, 60 dB at 3000 Hz, and 90 dB at 4000 Hz.  Speech 
recognition scores were 96 percent for the right ear and 92 
percent for the left ear.  The intertest consistency was 
characterized as "fair" in both ears.  The examining 
audiologist's commented, " pt's behaviors are 'faux' deaf-
pretends to use sign language and can't talk??? whispers.  Pt 
extremely slow to respond to pure tones- needed repeat 
instruction."  The examiner also stated that the initial 
thresholds were elevated and that hearing was unchanged 
bilaterally from tests performed in April 1995 and December 
1995.

The veteran retested at M.E. in July 1996.  Air conduction 
tests were unmasked for the right ear and masked (M) for the 
left ear.  The results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
35
25
LEFT
110 M
105 M
110 M
110 M
110 M

The veteran also underwent audiometric testing at A.H.A. 
Centers.  The RO received the report in August 1996; however, 
the report itself is undated.  The results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
No data
20
LEFT
85
85
75
No data
95

The assessment was left ear "MCL" (maximum comfortable 
level or most comfortable listening level) at 95 dB hearing 
level, excellent discrimination, profound loss across all 
frequencies tested on left ear.

The veteran underwent testing at Q.H.A.&A. in January 1997.  
The veteran's history indicated hearing problems for over 30 
years, tinnitus in the left ear that affected balance, 
surgery, drainage in the ear and an accident in service.  Air 
conduction unmasked testing yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
50
45
45
LEFT
85
85
85
85
105

No speech recognition testing was reflected in the report.

The veteran underwent a VA examination in March 1997.  
Puretone air conduction and bone conduction tests were 
performed.  Testing for the left ear was masked.  The results 
of air conduction tests were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
10
LEFT
70
70
60
50
90

Speech recognition scores were 96 percent for the right ear 
and 92 percent for the left ear.  The assessment was hearing 
within normal limits for the right ear and moderate to severe 
mixed hearing loss for the left ear.

The veteran retested at M.E. in July 1997.  The results for 
air conduction unmasked testing of the right ear were 40 dB 
at 500 Hz, 50 dB at 1000 Hz, 45 dB at 2000 Hz, 40 dB at 3000 
Hz, and 30 dB at 4000 Hz.  Air conduction masked testing of 
the left ear showed puretone thresholds at 100 dB at 500 Hz, 
95 dB at 1000 Hz, 95 dB at 2000 Hz, 95 dB at 3000 Hz, and 110 
+ dB at 4000 Hz.  The report does not reflect any speech 
recognition testing.  The assessment was mild to moderate 
hearing loss in the right ear and profound hearing loss in 
the left ear.  Hearing aids were recommended for both ears.

The veteran underwent audiometric testing at the VA in 
January 1998.  Air conduction testing results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
5
LEFT
65
70
55
50
95

Speech recognition scores were 96 percent for the right ear 
and 96 percent for the left.  The provider noted intertest 
consistency was "OK" on the right and fair on the left.  
There was evidence of nonorganic behavior.  The claimant was 
reinstructed and there was delayed response time.  The 
assessment was hearing within normal limits for the right ear 
and moderate to severe mixed hearing loss for the left ear.

The veteran was tested twice at Q.H.A.&A. in November 1998, 
one week apart.  The first examination resulted in the 
following puretone thresholds on air conduction unmasked:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
60
60
LEFT
95
85
90
85
105

The report reflects no speech recognition scores.  The second 
examination one week later yielded the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
50
40
40
LEFT
90
90
90
85
110

Speech recognition scores are 80 percent for both the left 
and right ear.  There is no indication that the CNC Word List 
was employed.

The veteran underwent additional testing by the VA in August 
2000.  The results of the testing are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
60
60
55
60
85

Speech recognition test results are 96 percent for the right 
ear and 92 percent for the left ear.  The diagnosis is normal 
hearing, right ear and moderate to severe mixed hearing loss, 
left ear.  

The veteran also submitted an operation report from B. 
Hospital?C. Hospital dated in August 1986 for a canalplasty, 
repair of canal stenosis and tympanoplasty II.  The Board 
notes that this operation report was previously submitted in 
October 1987, by Disabled American Veterans, the veteran's 
representative at that time.  This evidence was previously 
considered.

The veteran testified in a local hearing in June 1996. The 
veteran submitted the report of a VA audiometric exam 
performed in December 1995 and evidence from N. P.H.C., which 
are both reflected in the claims file.  The veteran testified 
as follows: he had received a new hearing aid from the VA 
about one and one-half years prior.  (Transcript (T.) at pg. 
2).  His old hearing aid was six years old and he could not 
understand properly so VA issued a new one.  (T. at pg. 2).  
He experiences constant ringing and draining at times.  (T. 
at pg. 2).  The veteran always goes to the VA for medication 
and antibiotics; pain persists continuously.  (T. at pg. 2).  
He gets frustrated and mixed up with numbers, streets and 
addresses.  (T. at pgs. 2-3).  He cannot understand people.  
(T. at pgs. 2-3).  About eight months prior, a car ran into 
his home and he didn't hear it.  (T. at pgs. 2-3).  This 
frightened him and frustrates him.  (T. at pgs. 2-3).   The 
veteran has small children who are always yelling at him, 
"Dad."  (T. at pgs. 2-3).  Surgery is an option, but 
complete deafness is a risk and the veteran cannot make that 
choice.  (T. at pgs. 2-3).  He had surgery in September 1986.  
(T. at pg. 3).  Dr. S. told him when he was hit, the impact 
caused his canal to dismember or something.  (T. at pg. 3).  
The veteran continues to go to the VA and his condition is 
getting worse.  (T. at pg. 3).  VA suspected a tumor and the 
VA performed an "MRI."  (T. at pg. 3).  VA told him that 
there was no tumor.  (T. at pg. 3).  The possibility of a 
tumor really worried the veteran; he was very relieved to 
find out it was not a tumor.  (T. at pg. 3).  The veteran 
cannot hear at all without a hearing aid.  (T. at pg. 4).  
When the car crashed into his home, his wife and kids wee 
screaming; he was really petrified.  (T. at pg. 4).  The 
policeman asked him what he would do if there was a 
"shootout."  (T. at pg. 4).  After the car incident the 
veteran's wife told him that he had to do something.  (T. at 
pg. 4).  The problem will get worse as the veteran gets 
older.  (T. at pg. 4).  He cannot do anything.  (T. at pg. 
4).  He does not wear the hearing aid to bed; he cleans it 
and puts it back on in the morning.  (T. at pg. 4).  The 
veteran is able to hear the hearing officer because he is 
looking directly at him and he is not too far away.  (T. at 
pg. 4).  "They" tell him that his hearing is normal in his 
right ear.

The veteran had a Board hearing in September 1997.  At the 
hearing, he presented the results of four audiometric 
examinations (N.P.H.C., C.H.C. of Arizona, Q.H.A.&A., and 
M.E.), which are reflected in the claims file.  The veteran 
testified as follows: his hearing is getting worse.  (T. at 
pg. 4).  He always has to talk loud, especially when the 
television is on; he has to put the television volume on 54.  
(T. at pg. 4).  When he speaks to his wife and kids it seems 
like he is yelling and he has difficulty understanding 
numbers and streets.  (T. at pg. 4).  He does not answer the 
phone because he might give the wrong information.  (T. at 
pg. 5).  About one year ago someone crashed into his house, 
breaking the wall and he did not hear it.  (T. at pg. 5).  He 
does not use the air conditioning in the car because he 
cannot hear when it is on, so he drives with the windows 
down.  (T. at pg. 5).  He received a $100.00 (One Hundred 
Dollars) traffic ticket for not yielding to a fire truck.  
(T. at pg. 5).  The policeman asked him if he saw the signal 
or heard anything; he did not see or hear anything.  (T. at 
pg. 5).  He uses an eardrop medication and Ibuprofen for his 
neck and the pain in the lower right side.  (T. at pg. 5).  
He has drainage quite often. (T. at pg. 5).  He has had one 
surgery and two specialists have told him that he should have 
surgery again, but there is a risk that he would go 
completely deaf.  (T. at pg. 5).  He is caught in the middle 
and is just continuing as he is at the moment.   (T. at pg. 
5).  The veteran hears a "whoo noise" when someone speaks 
to him.  (T. at pg. 6).  He hears them but he has difficulty 
with numbers and streets; they come out different.  (T. at 
pg. 6).  He gets frustrated at times. (T. at pg. 6).  He has 
five daughters who speak in a high tone.  (T. at pg. 6).  He 
does not take phone messages; he does not pick up the phone 
so the answering machine gets it.  (T. at pg. 6).  His kids 
think he forgets things, but he just gets mixed up.  (T. at 
pg. 6).  Once on the phone he was told to pick up one of his 
kids at Messina Street but he wrote down Sheena Street.  (T. 
at pg. 6).  He was completely wrong and his kids were waiting 
for him.  (T. at pg. 6).  After that he decided not to take 
the phone any more.  (T. at pg. 6).  The veteran has been to 
specialists and they tell him that he has a severe to 
profound hearing loss; they all have different opinions.  (T. 
at pg. 6).  One specialist told him to use a small hearing 
aid that fits into his ear.  (T. at pg. 6).  Another 
specialist told him that those type of hearing aids do not 
have enough power.  (T. at pg. 6).  VA provides him with 
hearing aids.  (T. at pg. 6).  He is on his third or fourth 
one because every year they make it stronger.  (T. at pg. 6).  
He has constant ringing in his ears and often gets dizzy and 
takes pills.  (T. at pg. 6).  When he flies to see his 
parents, he has to take the hearing aid off because of so 
much pressure in his ear.  (T. at pg. 7).  The ringing causes 
him pain and affects his balance at times.  (T. at pg. 7).  
When he walks sometimes he has ringing and gets dizzy.  (T. 
at pg. 7).  When he gets dizzy, he has to stand still and he 
loses his balance and just has to hold on to something.  (T. 
at pg. 7).  He has difficulty walking down the street, so 
many times he will walk with his kids.  (T. at pg. 7).  He 
does not hear traffic.  (T. at pg. 7).  When he drives he 
will never take the highway, only side streets.  (T. at pg. 
7).  He had an audiogram in September 1997 at M.E. to check 
if his hearing had gotten better or worse; he also had an 
examination at VA about one year ago.  (T. at pg. 8).  VA 
took an X-ray of his ear and thought he might have a tumor.  
(T. at pg. 8).  He has myocitis with continuous tinnitus; 
they tell him it will get worse as he gets older.  (T. at pg. 
9).  The veteran does not understand the discrepancy between 
the assessments of private specialists and the VA concerning 
his hearing condition.  (T. at pg. 10).  His condition causes 
him a lot of frustration at home.  (T. at pg. 10).  When he 
does homework with his children, it is difficult; they do not 
understand why his voice is raised and they have to yell back 
at him.  (T. at pg. 10).

The veteran wrote in his substantive appeal dated in February 
1997 that he has constant pain in his left side and is taking 
medications, including Ibuprofen, Acetamenophin, Naprosyn, 
and Schein eardrops.

II.  Analysis

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that of the 18 audiometric examinations 
submitted in support of the veteran's claim for an increased 
rating, only 13 presented the requisite data to be analyzed 
under 38 C.F.R. §§ 4.85 and 4.86.  All 13 evaluations fulfill 
the criteria for an exceptional pattern of hearing impairment 
under § 4.86(a); none fulfill the criteria for an exceptional 
parttern of hearing impairment under § 4.86(b).  Only two of 
those 13 tests, however, indicate hearing impairment at a 
compensable level of 10 percent.  These examinations, both 
performed by M.E., occurred in July 1996 and July 1997.  For 
reasons discussed further below, the Board finds these 
reports carry little probative value.  The most recent 
examinations by the VA (January 1998 and August 2000) and 
Q.H.A.&A. (November 1998) demonstrate hearing loss at a 
noncompensable level under both § 4.85 and § 4.86(a).  

Audiometric evaluation by VA in January 1998 reveal a pure 
tone threshold average of 69 in the left ear and word 
recognition of 96.  When the veteran's left ear pure tone 
threshold average and word recognition score are applied to 
Table VI, Numeric Designations of Hearing Impaired Based on 
Pure Tone Threshold Average and Speech Discrimination, the 
numeric designation is II.  38 C.F.R. § 4.85.  When the 
puretone average score is applied under Table VIa, Numeric 
Designation of Hearing Impairment Based Only on Pure Tone 
Threshold Average, the numeric designation is V.  38 C.F.R. 
§ 4.86(a).  The first audiometric evaluation taken by 
Q.H.A.&A. in November 1998 shows a puretone average of 91 and 
no speech recognition score.  Under Table VIa the designated 
Roman Numeral is IX.  The second November 1998 Q.H.A.&A. 
audiometric evaluation shows a puretone average of 93 and a 
speech recognition score of 88.  When the scores are applied 
to Table VI, the numeric designation is IV.  When the 
puretone average score is applied to Table VIa the numeric 
designation is IX.  Audiometric evaluation by VA in August 
2000 reveal a pure tone threshold average of 63 and a speech 
recognition score of 92.  When the veteran's left eare pure 
tone average and speech recognition score are applied under 
Table VI, the numeric designation is II.  When the puretone 
average is applied to Table VIa, the numeric designation is 
V.

Using the most recent evaluations available, when the 
veteran's highest numeric designation for the left ear (IX) 
and the numeric designation of the right ear (I) are applied 
under Table VII, Percentage Evaluations for Hearing 
Impairment, the veteran's left ear hearing loss is determined 
to be noncompensable.  38 C.F.R. §§ 4.85, 4.86(a).

While the Board has considered the subjective evidence 
concerning the impairment the appellant experiences due to 
his hearing disability, the Board finds that the reliable 
objective testing must be accorded by far the greatest weight 
in assessing the impact of the hearing disability on average 
occupational functioning.  In this context, the Board must 
point out that the audiometric test reports contain repeated 
references to the lack of reliability of the claimant's 
responses during audiometric testing.  At the June 1996 VA 
examination, for example, the intertest consistency was 
characterized as "fair" in both ears.  The examining 
audiologist's described the veteran's behaviors as "'faux' 
deaf-pretends to use sign language and can't talk??? 
whispers.  Pt extremely slow to respond to pure tones- needed 
repeat instruction."  The examiner also stated that the 
initial thresholds were elevated and that hearing was 
unchanged bilaterally from tests performed in April 1995 and 
December 1995.  At the January 1998 VA evaluation, it was 
noted that intertest consistency was only "OK" on the right 
and fair on the left.  There was evidence of nonorganic 
behavior.  Furthermore, the thresholds reported in the left 
ear at the July 1996 and July 1997 are markedly inconsistent 
with the thresholds reported before and after those dates at 
both VA and non-VA evaluations.  In July 1996, the thresholds 
were all purportedly at or above 105 decibels in the left 
ear, well in excess of other tests.  Likewise the July 1997 
test results are inconsistent with the other testing.  A 
similar inconsistency is also evident with regard to the 
reported thresholds in the right ear.  The Board concludes 
that the clear indications of lack of reliability and the 
obvious inconsistency between the reported results of the 
testing in July 1996 and July 1997 and other evaluations 
demonstrate that little probative value may be assigned to 
the two tests that purportedly showed the presence of a 
compensable level of hearing loss in the left ear.  On the 
other hand, the numerous other audiometric test results of 
far greater reliability demonstrate that a compensable level 
of hearing loss is not present.   

The Board also cannot conclude that the disability picture as 
to the veteran's left ear hearing loss is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.  

Finally, the Board finds the reliable audiometric test 
results in this case are most consistent with a 
noncompensable evaluation.  In this circumstance, there is no 
approximate balance of positive and negative evidence 
concerning the level of disability for and against the claim.  
Therefore, the benefit of the doubt doctrine is not for 
application.


ORDER

Entitlement to a compensable rating for left ear hearing loss 
are denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

